Citation Nr: 0931264	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
entitlement to service connection for sinusitis with 
headaches.  

In August 2008, the Board remanded this matter for further 
development.


FINDING OF FACT

The Veteran's sinus condition is not etiologically related to 
an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a sinus condition are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in July 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a sinus condition.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a September 2007 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a March 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  

The Veteran was afforded a VA examination for his sinus 
condition in December 2008.  In an April 2009 statement (VA 
Form 21-4138), the Veteran advanced a number of arguments as 
to why the examination was inadequate and a new examination 
was required.  

He first contended that the claims folder was not present at 
the time of the examination.  However, the December 2008 VA 
examination report indicates that the claims file was 
reviewed.  The Veteran also alleged that the examination 
results were mixed up with those of another individual in 
that the report stated that he did not have any nasal septum 
deviation while CT-scan reports allegedly showed a leftward 
deviation.  A July 2004 VA CT-scan report, however, indicates 
that there was no significant deviation of the nasal septum 
and the December 2008 VA examination report indicates that a 
December 2008 CT-scan of the sinuses did not reveal any 
evidence of nasal septum deviation.  There is no other CT-
scan report of record.

Furthermore, the Veteran alleged that the examination report 
did not reflect the issues involved in his claim.  However, 
the examination report does contain the findings necessary to 
decide the Veteran's claim and was the product of a review of 
medical records, the claims folder and the Veteran's reports.  
Hence, the examination is adequate.   

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a sinus 
condition is thus ready to be considered on the merits.



Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records indicate that he has been 
diagnosed as having various sinus conditions.  For example, 
the December 2008 VA examination report indicated a diagnosis 
of allergic rhinosinusitis.  Therefore, a current disability 
is demonstrated.

The Veteran's service treatment records indicate that there 
was no in-service diagnosis of a sinus condition.  While he 
was treated in service for symptoms such as sore throat, 
coughing, and headaches, these symptoms were attributed to 
diagnoses of viral pharyngitis and influenza.  However, there 
was no in-service treatment for or diagnosis of a sinus 
condition.  Furthermore, the Veteran's February 1972 
separation examination reveals that his sinuses were normal 
and he indicated on his report of medical history that he did 
not have a history of sinusitis.

VA employee health records dated from September 1972 to May 
1994 show that in July 1977, the Veteran was found to have 
rhinitis after being seen with a red throat.  Rhinitis was 
not reported subsequently.  A sore throat was noted in 
October 1981, and in February 2001 the Veteran complained of 
a sore throat and sinus congestion.  No ongoing sinus 
complaints were noted prior to January 1988, when sinusitis 
was diagnosed.

Private treatment records dated from August 1995 to January 
2000, show that sinusitis was first reported in March 1997.

With regard to the etiology of the Veteran's sinus condition, 
there are conflicting medical opinions.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994). 

A September 2008 office note from Dr. Daristotle notes the 
Veteran's report that he had experienced a long history of 
post-nasal drainage that had begun in service.  Dr. 
Daristotle reported a diagnosis of chronic sinusitis and 
stated that he had told the Veteran that it was most likely 
that the Veteran had this condition when he was in service.  
Although this opinion was based upon a review of the 
Veteran's employment and medical records, no further 
explanation or reasoning was provided in support of the 
opinion.

The December 2008 VA examination report, noted the Veteran's 
reports that rhinosinusitis had been diagnosed in 2006; but 
that he had experienced nasal congestion, nasal discharge, 
and nasal congestion since 1968.  The examiner concluded that 
the Veteran's current sinus condition was not related to 
active service.  This opinion was based on the fact that 
although he was treated in service for acute chest 
congestion, sore throat, acute pharyngitis, and influenza, 
such conditions are acute and self-limited.  Furthermore, the 
Veteran was not diagnosed with chronic sinusitis in service 
and there was no documented in-service treatment for such a 
condition.

The opinion of the VA examiner who conducted the December 
2008 VA examination is more probative because he explained 
the reasons for his opinion and they are consistent with the 
evidence of record.  Therefore, his opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

Dr. Daristotle's opinion, however, does not consider the in-
service findings documented in the service treatment records.  
The opinion is apparently based on the Veteran's report of 
symptoms beginning in service, but does not reflect 
consideration of the VA employee medical records showing no 
ongoing sinus disability.  Accordingly, the Board finds that 
the VA examiner's opinion is more probative as to the 
etiology of the Veteran's current sinus condition than that 
of Dr. Daristotle.

The VA employee records do show that the Veteran was seen on 
many occasions for various complaints, but that he did not 
report the continuous sinus symptoms he now says were present 
since service.  When sinusitis was initially reported in 
1988, no previous history was noted.

The Board notes that the Veteran has testified as to 
continuity of symptomatology.  In its July 2008 and April 
2009 briefs, the Veteran's representative stated that the 
Veteran was treated for upper respiratory complaints on 
multiple occasions while on active duty and that he has been 
treated for such conditions many times in the years since.  
In his April 2005 notice of disagreement, the Veteran stated 
that he was treated several times in service for sinusitis 
and that he has been treated many times for chronic sinusitis 
in the years since.  Furthermore, he stated during Dr. 
Daristotle's September 2008 examination and during the 
December 2008 VA examination that he had constant nasal and 
sinus congestion as well as nasal discharge which started in 
1968 while in active service.  

While the Veteran is competent to report continuity of 
symptomatology, his testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the 
Veteran's medical records indicate that he has been treated 
for symptoms such as nasal discharge, sinus drainage and 
inflammation, and sinus and nasal congestion dating back to 
1977.  However, the Veteran's service treatment records do 
not indicate any diagnosis or treatment for a sinus 
condition, the February 1972 separation examination and 
report of medical history reveal that his sinuses were normal 
and that he did not report a history of sinusitis, and the 
first clinical diagnosis of sinusitis was the January 1988 VA 
employee health record.    

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for a sinus condition must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a sinus condition is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


